DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811179323.6, filed on 10/10/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 9 is directed to a "A storage medium" Applicant describes A storage medium, containing a computer program by giving an open-ended list on Paragraph [0052]-[0053] of the specification: " A storage medium of the present disclosure includes a computer program, and when the program is executed by a processor, the data reading/writing method in 3D image processing described above is implemented.
“Preferably, the storage medium includes: various storage devices such as a ROM, a RAM, a magnetic disk, a U-disk, a memory card, or a compact disc and other storage medium" A " storage medium" is not explicitly or deliberately defined to include only the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05)This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:  circular buffer module, segment buffer module in Claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
7.30.06)

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b): (FP 7.30.02)
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. (FP 7.34.01)
Claim limitations “data reading/writing system in 3D image processing, comprising a circular buffer module and a segment buffer module“ “the circular buffer module divides a 3D image in a horizontal direction” “the processing data of the subimage is stored in a circular buffer; after the subimage is processed” “the segment buffer module divides a multi-layer network of an image processing algorithm into at least two segments”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of tile drawing command using acquisition unit, determination unit, change unit, drawing unit, a pixel unit. There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the term “filtering” is not adequate structure for performing the noise removal because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the term “filtering” refers to removing certain unwanted features of a signal and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which filter structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. (FP 7.34.23)
6. The following is a quotation of 35 U.S.C. 112(a): (FP 7.30.01)
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 20180322606 A1, hereinafter Das), in view of Martins et al. (“Accelerating Curvature Estimate in 3D Seismic Data Using GPGPU”, 2014, hereinafter Martins), further in view of  Dabral (US 20160119575 A1)

Regarding Claim 5,  a data reading/writing system in 3D image processing (Das, Paragraph [0060], [0269], a 3D pipeline 2512 for performing 3D operations, such as rendering three-dimensional images. The L2 cache 221 is a read/write cache that is configured to perform load and store operations received from the memory), comprising a circular buffer module (Das, Paragraph [0273], The commands are directives fetched from a ring buffer <read on circular buffer module>, which stores commands for the 3D pipeline 2512 and media pipeline 2516) and a segment buffer module (Das, Paragraph [0107], one embodiment of the MMU 439 includes segment/page walk circuitry <read on segment buffer module> for accessing segment/page tables);
 wherein the circular buffer module divides a 3D image (Das, Paragraph [0234], [0338], rendering operations for a scene are subdivided in image space; a three-dimensional feature map may be split along one, two, or three dimensions; [0273], the ring buffer can additionally include batch command buffers storing batches of multiple commands. The commands for the 3D pipeline 2512 can also include references to data stored in memory) in a horizontal direction (Das, Paragraph [0345], the general-purpose graphics processing unit is additionally multi-dimensionally partition the feature map associated with a neural network in a horizontal and vertical dimension (e.g., X and Y dimension) and optionally in a depth or z dimension) based on vertical sliding technology into two subimages ;
 the processing data of the subimage is stored in a circular buffer (Das, Paragraph [0061], outputs processed graphics data that is stored in graphics memory);
(Das, Paragraph [0203], The asynchronous communication enabled by the communication module 1517 allows overlapping compute and communication operations that efficiently interleave to optimize both compute and  communication efficiency and throughput) [[ by next subimage is retained in the circular buffer; ]]; 
 the segment buffer module divides a multi-layer network of an image processing algorithm into at least two segments (Das, Paragraph [0163], A deep belief network (DBN) is a generative neural network that is composed of multiple layers of stochastic (random) variables  [0094], The resources <read on image processing algorithm> may be subdivided into "slices" which are allocated to different VMs and/or applications based on the processing requirements and priorities associated with the VMs and/or applications. Table 5, Scatter : Distribute data from a single array into multiple segments, where different segments are sent to different processes), [[ the data between adjacent layers in each segment only interact through buffer, not through DDR ]] (Das, Paragraph [0085], The memory interconnects may utilize the same or different memory access technologies. the processor memories 401-402 and GPU memories 420-423 may be volatile memories such as Graphics DDR [0212], when the previous layer uses data parallelism and the next layers uses model parallelism, an all-to-all communication pattern is invoked to redistribute the data).
	Das does not explicitly disclose but Martins teaches wherein the circular buffer module divides a 3D image in a horizontal direction based on vertical sliding technology (Martins, Page 105, loading necessary data to GPU shared memory using a circular buffer, uses a 3D grid shape to obtain better continuity of seismic features on the final result. Fig. 3 & 4, Circular buffer divide images horizontally using vertical derivative )



    PNG
    media_image1.png
    418
    378
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    595
    406
    media_image2.png
    Greyscale


Martins and Das are analogous since both of them are dealing with data processing and storing for the images using ring buffers.
Das provided a way of using ring (circular) buffer to store the divided image data using neural network.
Martins provided a way of using vertical dividing algorithm to process horizontally divided image data and use ring (circular) buffer to store the divide image.

But the combination does not explicitly disclose after the subimage is processed, an overlapping portion data required by next subimage is retained in the circular buffer ; the data between adjacent layers in each segment only interact through buffer, not through DDR.
	However, Dabral teaches an overlapping portion data required by next subimage is retained in the buffer ; the data between adjacent layers in each segment only interact through buffer, not through DDR (Dabral, Abstract, Paragraph [0020], to process image data from single or multiple digital overlap (DOL) wide dynamic range (WDR) sensors, in which first received pixel data associated with a first exposure of a sensor image is stored in a DDR memory circuit, second received pixel data associated with a second exposure of the image is stored in the first buffer, third received pixel data associated with a third exposure of the image is stored in a second buffer. The IC 100 provides a buffering scheme parsing the storage of the first, second and third exposure pixel data sets 109-1, 109-2 and 109-3 between the DDR memory 110 and the buffers 114, 116 which allows the first exposure to be buffered through the DDR memory 110 whereas the other 3 exposures are routed via local SRAM buffers or directly to the merge engine).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate data storage methodology taught by Dabral into modified invention of Das such that during the 3D image data processing, system will able to choose where to store and read the data from buffer or DDR based on the relationship of the layered data in order to efficiently produce the image data.

Regarding Claim 8,  the combination of Das, Martins and Dabral teaches the invention in Claim 5.
The combination further teaches wherein the system is applied to 3D image processing of a neural network (Das, Paragraph [0155], [0269], FIG. 9A-9B illustrate an exemplary convolutional neural network. FIG. 9A illustrates various layers within a CNN. As shown in FIG. 9A, an exemplary CNN used to model image processing. GPE 310 includes a 3D pipeline 2512 for performing 3D operations, such as rendering three-dimensional images and scenes using processing functions that act upon 3D primitive shapes).

Regarding Claim 9,  the combination of Das, Martins and Dabral teaches the invention in Claim 1.
And Das discloses these features can be implemented on a storage medium, containing a computer program, when executed by a processor, the computer program causes the processor to perform a data reading/writing method in 3D image processing (Das, Paragraph [0330], One or more aspects of at least one embodiment may be implemented by representative code stored on a machine-readable medium which represents and/or defines logic within an integrated circuit such as a processor. the machine-readable medium may include instructions which represent various logic within the processor. When read by a machine, the instructions may cause the machine to fabricate the logic to perform the techniques described herein).
 
Regarding Claim 10,  the combination of Das, Martins and Dabral teaches the invention in Claim 1.
The combination further teaches a terminal (Das, Fig. 1, Element 100 Computing System), comprising: a processor (Das, Fig. 1, Element 102 Processor(s)) and a memory (Das, Fig. 1, Element 104 System Memory); wherein the memory stores a computer program; the processor executes the computer program stored in the memory, the terminal executes a data reading/writing method in 3D image processing (Das, Paragraph [0340], Embodiments may be provided, for example, as a computer program product which may include one or more machine-readable media having stored thereon machine executable instructions that, when executed by one or more machines such as a computer, network of computers, or other electronic devices, may result in the one or more machines carrying out operations in accordance with embodiments described herein).

Regarding Claim 1, it recites limitations similar in scope to the limitations of Claim 5 but as a method and the combination of Das, Martins and Dabral teaches all the limitations as of Claim 5. Therefore is rejected under the same rationale.

Regarding Claim 4, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Claims 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das et al. (US 20180322606 A1, hereinafter Das), in view of Martins et al. (“Accelerating Curvature Estimate in 3D Seismic Data Using GPGPU”, 2014, hereinafter Martins), further in view of  Dabral (US 20160119575 A1) as applied to Claim 1, 5 above respectively and further in view of Fang et al. (US 20180307976 A1, hereinafter Fang)

Regarding Claim 7,  the combination of Das, Martins and Dabral teaches the invention in Claim 5.
The combination does not explicitly disclose but Fang teaches wherein in each segment, the output data of each layer is written into the buffer except the last layer (Fang, Paragraph [0024], [0049], [0056], writing computation results of one or more convolution operation units and a hybrid computation unit back to the external storage chip; a buffer module, configured for storing the neural network data and the computation results, said computation result including intermediate computation result and final computation result; Softmax function on CPU considering that its FPGA implementation will bring inevitable design overhead with little performance improvement since this function is called only in the last layer of the whole CNN. After receiving the interrupt of the last BD from DMA, the processor host applies Softmax function to the final results from PEs, and output the results; it is noted since only intermediate layer result need be stored for next layer, there is no need for store the last layer of data which will be calling the function for output), 
each layer except the first layer reads data from the buffer (Fang, Paragraph [0009], The parameters of a CNN model are called weights". The first layer of a CNN reads an input image and outputs a series of feature maps. The following layers read the feature maps generated by previous layers and output new feature maps).
Fang and Das are analogous since both of them are dealing with data processing and storing for the images using convolutional neural network. Das provided a way of using ring (circular) buffer to store the divided image data using neural network.
Fang provided a way of processing data in neural network by storing intermediate data except for the last layer since it output the data and reading data from buffer except for first layer since it read from the input. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate data writing and reading algorithm taught by Fang into modified invention 

Regarding Claim 3, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

	Allowable Subject Matter
Claims 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 35 U.S.C. 112(b) rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190057060 A1	Reconfigurable fabric data routing

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.